      3:21-cv-01319-JMC           Date Filed 05/25/21      Entry Number 13         Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 John Hawkins and HawkLaw, PA,                                 C/A No. 3:21-cv-01319-JMC

                     Plaintiffs

         v.
                                                             PLAINTIFF’S NOTICE OF
 The South Carolina Commission on Lawyer                   VOLUNTARY DISMISSAL OF
 Conduct, Christopher G. Isgett, The South                DEFENDANTS CHRISTOPHER G.
 Carolina Office of Disciplinary Counsel, John            ISGETT AND JOHN S. NICHOLS
 S. Nichols and Alan Wilson, South Carolina                   PURSUANT TO RULE 41
 Attorney General

                     Defendants.


       Pursuant to Federal Rule of Civil Procedure 41(A)(1)(a)(i), Plaintiffs file this Notice of
Dismissal of all claims against Christopher G. Isgett and John S. Nichols based on the stipulation
by Defendants The South Carolina Commission on Lawyer Conduct and the South Carolina Office
of Disciplinary Counsel that they are the proper entities to respond to the claims that are the subject
of the Plaintiffs’ Complaint.


                                                    /s/Robert D. Dodson
                                                    Robert D. Dodson
                                                    Law Offices of Robert Dodson, P.A.
                                                    1722 Main St. STE 200
                                                    Columbia, SC 29201
                                                    Telephone: 803-252-2600
                                                    rdodson@rdodsonlaw.com

                                                    Attorney for Plaintiffs John Hawkins and
                                                    HawkLaw,P.A.


May 25, 2021
